DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Tang et al. (US20170139185).

Re claim 1, Tang et al. teaches for example in fig. 1a, an optical image capturing system, in order along an optical axis from an object side to an image side, comprising: a first lens having refractive power; a second lens having refractive power; a third lens having refractive power; a fourth lens having refractive power; a fifth lens having refractive power; a sixth lens having refractive power; a seventh lens having refractive power; and an image plane (fig. 1a); wherein the optical image capturing system has a total of the seven lenses with refractive power (fig. 1a); at least one lens among the first lens to the seventh lens is made of glass (claim 1); each lens among the first lens to the seventh lens has an object-side surface, which faces the object side, and an image-side surface, which faces the image side (fig. 1a); wherein the optical image capturing system satisfies: 1 ≤ f/HEP ≤ 10 (para. 0034); 0 deg ≤ HAF ≤ 100 deg (para. 0034); and 
0.9 ≤ 2(ARE/HEP) ≤ 2.0 (para. 0034); wherein f is a focal length of the optical image capturing system; HEP is an entrance pupil diameter of the optical image capturing system; HAF is a half of a maximum field angle of the optical image capturing system; for any surface of any lens, ARE is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to a coordinate point of a perpendicular distance where is a half of the entrance pupil diameter away from the optical axis.

Re claim 10, Tang et al. teaches for example in fig. 1a, an optical image capturing system, in order along an optical axis from an object side to an image side, comprising: a first lens having positive refractive power; a second lens having refractive power; a third lens having refractive power; a fourth lens having refractive power; a fifth lens having refractive power; a sixth lens having refractive power; a seventh lens having refractive power; and an image plane (fig. 1a); wherein the optical image capturing system has a total of the seven lenses with refractive power (fig. 1a); at least one lens among the first lens to the seventh lens is made of glass (claim 1); at least one surface of at least two lenses among the first lens to the seventh lens has at least an inflection point thereon (fig. 1a); at least one lens among the first lens to the third lens has positive refractive power (Table 1); at least one lens among the fourth lens to the seventh lens has positive refractive power (Table 1); each lens among the first lens to the seventh lens has an object-side surface, which faces the object side, and an image-side surface, which faces the image side (fig. 1a); wherein the optical image capturing system satisfies: 1 ≤ f/HEP ≤ 10 (para. 0034); 0 deg ≤ HAF ≤ 100 deg (para. 0034); 0.5 ≤ HOS/HOI ≤ 1.8 (para. 0073); and 0.9 ≤ 2(ARE/HEP) ≤ 2.0 (para. 0034); wherein f is a focal length of the optical image capturing system; HEP is an entrance pupil diameter of the optical image capturing system; HOS is a distance between the object-side surface of the first lens and the image plane on the optical axis; HAF is a half of a maximum field angle of the optical image capturing system; HOI is a maximum height for image formation on the image plane perpendicular to the optical axis; for any surface of any lens, ARE is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to a coordinate point of a perpendicular distance where is a half of the entrance pupil diameter away from the optical axis.

Re claim 2, see para. 0073 of Tang et al.

Re claim 3, see fig. 1a of Tang et al.

Re claim 4, see para. 0075 of Tang et al.

Re claim 5, see claim 2 of Tang et al.

Re claim 6, see claim 3 of Tang et al.

Re claim 7, see claim 6 of Tang et al.

Re claim 8, see claim 24 of Tang et al.

Re claim 9, see fig. 1a of Tang et al.

Re claim 11, see fig. 1a of Tang et al.

Re claim 12, see fig. 1a of Tang et al.

Re claim 13, see claim 3 of Tang et al.

Re claim 14, see claim 2 of Tang et al.

Re claim 15, see para. 0079 of Tang et al. 

Re claim 16, see para. 0080 of Tang et al. 

Re claim 17, see para. 0082 of Tang et al. 

Re claim 18, see para. 0081 of Tang et al. 

Re claim 19, see para. 0100 of Tang et al.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US20170139185).

Re claim 20, Tang et al. teaches for example in fig. 1a, an optical image capturing system, in order along an optical axis from an object side to an image side, comprising: a first lens having positive refractive power, wherein the first lens is made of glass (claim 1); a second lens having refractive power; a third lens having refractive power; a fourth lens having refractive power; a fifth lens having refractive power; a sixth lens having refractive power; a seventh lens having refractive power; and an image plane (fig. 1a); wherein the optical image capturing system has a total of the seven lenses having refractive power (fig. 1a); at least one lens among the first lens to the third lens has positive refractive power (Table 1); at least one lens among the fourth lens to the seventh lens has positive refractive power (Table 1); at least one surface of at least two lenses among the first lens to the seventh lens has at least an inflection point thereon (fig. 1a); each lens among the first lens to the seventh lens has an object-side surface, which faces the object side, and an image-side surface, which faces the image side (fig. 1a); wherein the optical image capturing system satisfies: 1 ≤ f/HEP ≤ 10 (para. 0034); 0 deg ≤ HAF ≤ 100 deg (para. 0034); 0.5 ≤ HOS/HOI ≤ 1.6 (para. 0073); 0.9 ≤ InS/HOS ≤ 1.1 (para. 0075); and 0.9 ≤ 2(ARE/HEP) ≤ 2.0 (para. 0034); wherein f is a focal length of the optical image capturing system; HEP is an entrance pupil diameter of the optical image capturing system; HOS is a distance between the object-side surface of the first lens and the image plane on the optical axis; InS is a distance between the aperture and the image plane on the optical axis; HAF is a half of a maximum field angle of the optical image capturing system; HOI is a maximum height for image formation perpendicular to the optical axis on the image plane; for any surface of any lens, ARE is a profile curve length measured from a start point where the optical axis passes therethrough, along a surface profile thereof, and finally to a coordinate point of a perpendicular distance where is a half of the entrance pupil diameter away from the optical axis.
But, the instant prior art of record fails to explicitly teach an aperture after a first lens.
However, due to the nature of optics, the process of lens design includes manipulation of variables such as the number of lenses, the placement of apertures, the surface types of the lenses, the refractive powers of the lenses, the surface parameters of the lens surfaces, the spacings between the lenses, the center thicknesses of the lenses, the index of refraction of the lenses, the lens surface radii, the material of construction of the lenses, and other shape concerns in order to make a lens system meet its particular utility. This manipulation would normally be considered routine experimentation since the results are well known optics equations at the time the invention was filed (unless the particular range of values meets secondary, specific considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to vary the location of the aperture, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  Furthermore, this would provide the predictable result of limiting optical variations and aberrations, as taught by Tang et al. (para. 0007).

Re claim 21, see fig. 1a of Tang et al.

Re claim 22, see para. 0138 of Tang et al.

Re claim 23, see claim 6 of Tang et al.

Re claim 24, see claim 14 of Tang et al.

Re claim 25, see para. 0099 and fig. 1a of Tang et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	6-4-22